—Judgment, Supreme Court, Bronx County (George D. Covington, J.), rendered February 3, 1992, convicting defendant, upon his guilty plea, of four counts of robbery in the first degree and bail jumping in the first degree, and sentencing him to concurrent terms of 8 to 24 years on each robbery count and 2 Vs to 7 years on the bail jumping count, unanimously affirmed.
As defendant did not move to withdraw his plea under CPL 220.60 (3), his claim that the plea was involuntary and unknowing has not been preserved for appellate review (People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review it, we would find that the record reveals that the plea was knowingly and voluntarily entered upon the advice of counsel for which plea defendant reaped the benefit of the agreed upon sentence (People v Harris, 61 NY2d 9). The plea was not coerced (see, People v Crafton, 159 AD2d 271, lv denied 76 NY2d 733), and the court’s admonishment of defense counsel was within the "proper bounds of its supervisory role” (People v Jamison, 47 NY2d 882, 884). Nor was defense counsel’s active representation made ineffective by counsel’s unawareness of defendant’s immigration status (see, People v Baldi, 54 NY2d 137, 147). Finally, the negotiated sentence was fair and should not be disturbed (People v Giuliano, 52 AD2d 240, 246-247). Concur— Carro, J. P., Rosenberger, Ross and Asch, JJ.